The opinion of the Court, Shepley, C. J., Wells, Rice, Hathaway and Appleton, J. J., was drawn up by
Hathaway, J.
A writ of entry on the demandant’s own seizin and disseizin by the tenant, on the general issue pleaded *135and brief statement of title by possession, and claim for bet-terments.
The demandant read in evidence a quitclaim deed to himself, of the demanded premises, from Andrew H. White and Susan S. his wife, who was daughter and sole heir at law of James Webster, which deed of quitclaim was duly executed and recorded.
Also subject to objection, an office copy of a deed of same premises from Daniel Webster to James Webster, duly executed and recorded in March, 1809. Upon this evidence a nonsuit was ordered.
The office copy of the deed from Daniel to James Webster was admissible under the 34th rule of this Court.
A deed of conveyance acknowledged and recorded is equivalent to feoffment with livery of seizin. The legal presumption is, that seizin follows the title and that they correspond with each other.
In the absence of other evidence, the deed, itself, raises a presumption that the grantor had sufficient seizin to enable him to convey, and also operates to vest the legal seizin in the grantee.
The deeds introduced by the demandant, prima facie, established his title. Ward v. Fuller, 15 Pick. 185; Thompson v. Watson, 14 Maine, 316. Exceptions sustained.